Title: [Diary entry: 29 September 1788]
From: Washington, George
To: 

Monday 29th. Thermometer at 66 in the Morning—75 at Noon and 73 at Night—Wind at South and Morning hazy, or lowering. Cloudy afterwards—and at Night a slow and moderate rain. Visited all the Plantations. In the Neck—All the tops were cut and blades pulled from the Corn on Saturday last, but not got in being too green. All hands, except 5 people at the Plows, getting them in to day. At Muddy hole—All hands were at Dogue run. At Dogue Run—Six plows only were at Work. All the other hands with those from Muddy hole, were getting fodder—except the Carter who was drawing Rails to make the division between fields No. 5 & 6. At French’s—All hands were at the Ferry—and At the Ferry—Six plows were at work—and the other hands were about the Fodder. Began to cut with Scythes the Indian Pease at Frenchs in field No. 5. Put the Rams to the Ewes at all the Planns.